                                        ELECTION EQUIPMENT / POLLING PLACE / WORKSHEET
                  PRESIDENTIAL PREFERENCE PRIMARY, NONPARTISAN ELECTION AND PARTISAN PRIMARY moved to June 9 2020
                                                        REVISION 5-29 20




                                                        BMD's/
                                           VR TOTALS    PRT'S                 PB
                                                                 VAC   UPS        TAB   ATI                       POLL WORKERS ASSIGNMENT
                                            3-23-2020    PREP                PREP


                                                                                                          TABLE   PRO   TAB   EXIT   FLR    TOTAL #   EXP
PCT               LOCATION                 TOTALS       YES                                   PM AM GTR    CLK    CLK   CLK   CLK    CLK    OF PW's   PW's

EM1        RIVER EDGE (HEALTH DEPT)          2169        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
EM2       ST. MATTHEW BAPTIST CHURCH         3933        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
EM3         NORTHEAST HIGH SCHOOL            3449        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
EM4   NEW GRISWOLDVILLE BAPTIST CHURCH       2233        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
EM5       SWIFT CREEK BAPTIST CHURCH         2468        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
GF1     DR. ROBERT J. WILLIAMS COMPLEX       6533        15      100    8     5    2     1    1   2   1     5      1     2     1      3       16      12
GF2         BEULAH BAPTIST CHURCH            2183        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
GF3        BEULAHLAND BIBLE CHURCH           3281        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
GF4       BRUCE ELEMENTARY SCHOOL            2276        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
GF5          HARVEST CATHEDRAL               4743        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
HA1        COVENANT LIFE CATHEDRAL           3442        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
HA2       LAKE WILDWOOD CLUB HOUSE           4076        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
HA3        MIDDLE GA STATE COLLEGE           7063        12      100    5     5    2     1    1   2   1     5      1     2     1      3       16      12
HA4       NEW HEIGHTS BAPTIST CHURCH         4513        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
HO1           NORTHWAY CHURCH                3407        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
HO2       HOWARD COMMUNITY CENTER            3262        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
HO3      MABEL WHITE BAPTIST CHURCH          6222        12      100    8     5    2     1    1   2   1     5      1     2     1      3       16      12
HO4   MACON WIMBISH RD 7TH DAY ADVENTIST     1778        10      50     5     4    1     1    1   2   1     4      1     2     1      2       14       8
HO5            FOREST HILLS UMC              2256        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
HO6      ST. FRANCIS EPISCOPAL CHURCH        2139        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
HO7      NORTHSIDE CHRISTIAN CHURCH          2794        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
RU1         MIKADO BAPTIST CHURCH            5509        12      100    8     5    2     1    1   2   1     5      1     2     1      2       15      12
RU2       PORTERFIELD BAPTIST CHURCH         3273        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
VV1   BOARD OF EDUCATION WELCOME CENTER      3533        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
VV2         FIRST CHRISTIAN CHURCH           2110        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
VV3      GLORIOUS HOPE BAPTIST CHURCH        3098        10      50     5     3    1     1    1   2   1     3      1     2     1      2       13       8
                                          ELECTION EQUIPMENT / POLLING PLACE / WORKSHEET
                    PRESIDENTIAL PREFERENCE PRIMARY, NONPARTISAN ELECTION AND PARTISAN PRIMARY moved to June 9 2020
                                                          REVISION 5-29 20




                                                          BMD's/
                                             VR TOTALS    PRT'S                 PB
                                                                   VAC   UPS        TAB   ATI                        POLL WORKERS ASSIGNMENT
                                              3-23-2020    PREP                PREP


                                                                                                             TABLE   PRO   TAB   EXIT   FLR    TOTAL #   EXP
 PCT                 LOCATION                TOTALS                                             PM AM GTR     CLK    CLK   CLK   CLK    CLK    OF PW's   PW's

 VV4      GREATER BELLEVUE BAPTIST CHURCH      4149        10      50     5     4    1     1    1   2   1      4      1     2     1      2       14       8
 VV5     NORTHMINISTER PRESBYTERIAN CHURCH     2312        10      50     5     3    1     1    1   2   1      3      1     2     1      2       13       8
 VV6     LUTHERAN CHURCH OF THE REDEEMER       2943        10      50     5     3    1     1    1   2   1      3      1     2     1      2       13       8
 WA1           LIZELLA BAPTIST CHURCH          2537        10      50     5     3    1     1    1   2   1      3      1     2     1      2       13       8
 WA2        MACON EVANGELISTIC CHURCH          3104        10      50     5     3    1     1    1   2   1      3      1     2     1      2       13       8

TOTALS                                        106788       321     1750 164 109 35 31 31 62             31   109     31    62    31     65      422      264

         ADDITIONAL UNITS / ADV VOTING
                       BMD'S                    25
                        UPS                     13
                    POLL BOOKS                  10
                        ATI's                    2
                    TABULATORS                   3

            POLL WORKER TRAINING
                       BMD'S                     5
                       UPS                       5
                    POLL BOOKS                  21
                       ATI's                     2
                    TABULATORS                   2
